DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.	Claims 1-18 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 7, 8 and 10, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 9 is rejected as being dependent from a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8-9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sickon et al. (Sickon; US PG Pub #2013/0300555).
As to claim 1, Sickon teaches a personal securing system for securing people in a vehicle with reversibly mounted vehicle seats (Paragraphs [0002] and [0040]), the personal securing system comprising: 
a seat detector which is fitted into a seat surface of a vehicle seat and is adapted to monitor occupancy of the vehicle seat and to provide a signal when the vehicle seat is occupied (Paragraphs [0020] and [0036]), 
at least one belt buckle which is connected to the vehicle seat and is adapted to be brought into engagement with a buckle tongue, wherein the belt buckle further has a belt buckle detector adapted to monitor a position of the buckle tongue and to provide a signal when the belt buckle is in engagement with the buckle tongue (Paragraphs [0021] and [0034]), 

an alarm device connected in signal-conducting relationship to the controller for producing an alarm after reception of an alarm signal (Paragraph [0022] teaches a transmitter which produces a wireless alarm signal), 
wherein the controller has an autonomous power storage device electrically decoupled from the vehicle for providing a dedicated power supply for the controller, the seat detector, the belt buckle detector and the alarm device (Paragraph [0024]).
As to claim 6, depending from the personal securing system of claim 1, Sickon teaches wherein the controller is respectively connected by a power line and a signal line to the seat detector, the belt buckle detector and also the alarm device (Paragraphs [0023] and [0024] teach powering and communicating between components).
As to claim 8, depending from the personal securing system of claim 1, Sickon teaches further comprising: 
a transmitting unit connected to the controller in signal-conducting relationship, in particular wired by a signal line, wherein the transmitting unit is connected by a wireless signal connection to a receiver unit associated with a vehicle and is adapted to send the alarm signal provided by the controller to the receiver unit (Paragraph [0022]).
As to claim 9, depending from the personal securing system of claim 8, Sickon teaches wherein the receiver unit (Figure 1, item 30) is connected in signal-conducting relationship, by a 
providing at least one of an optical and an acoustic signal when an alarm signal was provided by the controller, 
providing a signal to a display unit, the signal containing information about the signals detected by at least one of the seat detector and the belt buckle detector, and 
providing a signal to a central vehicle control system, the signal containing information about the signals detected by the at least one of the seat detector and the belt buckle detector (Paragraph [0018]).
As to claim 11, Sickon teaches seat assembly (Paragraph [0035]) for reversible coupling to a vehicle (Paragraph [0040]), comprising: 
the personal securing system of claim 1 (as seen with respect to claim 1), and 
a vehicle seat having a seat surface into which the seat detector is fitted (Paragraph [0036] teaches a seat with occupant sensor assembly in the cushion of the seat) and a quick- action coupling device for fast reversible coupling of the vehicle seat to the vehicle (Paragraph [0040] teaches removable seats), wherein the belt buckle is operatively connected to the vehicle seat (Paragraph [0035]; Figure 1, Item 28) and the controller is arranged at the vehicle seat (Paragraph [0038]).
As to claim 12, Sickon teaches a passenger vehicle for transporting passengers (Paragraphs [0017] and [0040]), comprising: 
the seat assembly of claim 11 (as seen with respect to claim 11), 

at least one coupling interface which can be reversibly coupled to the corresponding quick-action coupling device of the vehicle seat (Paragraph [0040] teaches removable seats), and 
a vehicle battery for providing a power supply for the vehicle (Figure 1, Item 32), wherein the power storage device of the personal securing system is an autonomous power storage device and is electrically decoupled from the vehicle battery (Paragraphs [0024] and [0037]).
As to claim 13, Sickon teaches a method of securing people in vehicles, comprising: 
providing a seat assembly with an autonomous power storage device as a power supply for a controller, a seat detector, a belt buckle detector and an alarm device (Paragraph [0024] teaches the power supply; Paragraph [0035] teaches a seat assembly), 
reversibly fitting a vehicle seat of the seat assembly with a personal securing system (Paragraph [0040] teaches removing and reconfiguring vehicle seats), 
providing the power supply by the power storage device for the controller, the belt buckle detector, the seat detector and the alarm device (Paragraph [0024]), 
detecting occupancy of the vehicle seat by the seat detector (Paragraphs [0020] and [0036]), 
detecting a closed state in which a belt buckle is in engagement with a buckle tongue by the belt buckle detector (Paragraphs [0021] and [0034]), 
processing information detected by the seat detector and the belt buckle detector, specifically with at least one of the controller and a signal processing unit (Paragraph [0021]), 

producing a first alarm after reception of the first alarm signal (Paragraph [0022] teaches a transmitter which produces a wireless alarm signal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sickon et al. (Sickon; US PG Pub #2013/0300555) as applied to claims 1 and 13 above, and further in view of Aoki et al. (Aoki; US PG Pub #2009/0322507).

In the field of seat belt reminder systems, Aoki teaches wherein the controller is adapted to provide the alarm signal to the alarm device, only after expiration of a delay time after detection of a seat occupancy (Paragraphs [0045] and [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sickon with the teaching of Aoki because the apparatus of Aoki efficiently prompts an occupant to wear the seat belt in a simple and cost effective manner (Paragraphs [0021]-[0023]).
As to claim 3, depending from the personal securing system of claim 2, Sickon does not explicitly teach wherein the controller includes a delay circuit for specifying the delay time and the power storage device provides a power supply for the delay circuit.
In the field of seat belt reminder systems, Aoki teaches wherein the controller includes a delay circuit for specifying the delay time and the power storage device provides a power supply for the delay circuit (Figures 2-5, Item 19 represents a timer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sickon with the teaching of Aoki because the apparatus of Aoki efficiently prompts an occupant to wear the seat belt in a simple and cost effective manner (Paragraphs [0021]-[0023]).
As to claim 15, depending from the method of claim 13, Sickon does not explicitly teach the method further comprising: 

In the field of seat belt reminder systems, Aoki teaches the method further comprising: 
specifying a delay time by a delay circuit of the personal securing system, wherein the first alarm signal is provided only after expiration of the delay time, after detection of a seat occupancy and the first alarm is produced (Paragraphs [0045] and [0052]; Figures 2-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sickon with the teaching of Aoki because the apparatus of Aoki efficiently prompts an occupant to wear the seat belt in a simple and cost effective manner (Paragraphs [0021]-[0023]).

Claims 4, 5, 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sickon et al. (Sickon; US PG Pub #2013/0300555) as applied to claims 1 and 13 above, and further in view of Carine et al. (Carine; US PG Pub #2008/0246316).
As to claim 4, depending from the personal securing system of claim 1, Sickon does not explicitly teach wherein the controller includes the alarm device, and the alarm device includes at least one of an acoustic and an optical alarm device for producing at least one of an alarm sound and an optical alarm.
In the field of removable seats, Carine teaches wherein the controller includes the alarm device, and the alarm device includes at least one of an acoustic and an optical alarm device for producing at least one of an alarm sound and an optical alarm (Paragraph [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
As to claim 5, depending from the personal securing system of claim 1, Sickon does not explicitly teach wherein the controller includes a charge state monitoring unit connected in signal-conducting relationship to the power storage device and in signal-conducting relationship to the alarm device, and wherein the alarm signal is a first alarm signal and the charge state monitoring unit is further adapted to provide a second alarm signal to the alarm device when the charge state falls below a predefined minimum charge state.
In the field of removable seats, Carine teaches wherein the controller includes a charge state monitoring unit connected in signal-conducting relationship to the power storage device and in signal-conducting relationship to the alarm device, and wherein the alarm signal is a first alarm signal and the charge state monitoring unit is further adapted to provide a second alarm signal to the alarm device when the charge state falls below a predefined minimum charge state (Paragraph [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sickon with the illumination of Carine because providing an indication of the battery status of the restraint system yields the predictable result of increasing the reliability of the system by increasing likelihood that the battery is maintained in an operable state.
As to claim 7, depending from the personal securing system of claim 1, Sickon does not explicitly teach wherein the belt buckle detector includes a Hall effect sensor and a magnet, in 
In the field of removable seats, Carine teaches wherein the belt buckle detector includes a Hall effect sensor and a magnet, in particular a permanent magnet, wherein the Hall effect sensor is adapted to detect a change in position of the buckle tongue by a change in an acting magnetic field (Paragraphs [0033]-[0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sickon with the Hall effect sensor of Carine because Carine recognizes many types of sensors such that incorporating a Hall effect sensor is a simple substitution of parts that yields the predictable result of sensing a buckle status.
As to claim 14, depending from the method of claim 13, Sickon does not explicitly teach further comprising: 
checking a charge state of the power storage device, 
providing a second alarm signal when the charge state is below a predefined minimum charge state, and 
producing a second alarm after reception of the second alarm signal.
In the field of removable seats, Carine teaches checking a charge state of the power storage device, 
providing a second alarm signal when the charge state is below a predefined minimum charge state, and 
producing a second alarm after reception of the second alarm signal (Paragraph [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sickon with the illumination of Carine because 
As to claim 17, depending from the method of claim 13, Sickon does not explicitly teach further comprising: replacing or charging the power storage device, checking a current supply or a voltage supply, producing a first alarm signal adapted that the current supply or voltage supply is present, checking the belt buckle detector, again producing the first alarm signal when the belt buckle detector does not provide a signal and/or does not detect engagement of the belt buckle and the buckle tongue, producing a second alarm signal when the belt buckle detector provides a signal and/or detects engagement of the belt buckle and the buckle tongue, checking the seat detector, again producing the first alarm signal when the seat detector does not provide a signal and/or does not detect seating position occupancy, and 21ESN-111USagain producing the second alarm signal when the seat detector provides a signal and/or detects a seat occupancy.
In the field of removable seats, Carine teaches checking a current supply or a voltage supply, producing a first alarm signal adapted that the current supply or voltage supply is present, checking the belt buckle detector, again producing the first alarm signal when the belt buckle detector does not provide a signal and/or does not detect engagement of the belt buckle and the buckle tongue, producing a second alarm signal when the belt buckle detector provides a signal and/or detects engagement of the belt buckle and the buckle tongue, checking the seat detector, again producing the first alarm signal when the seat detector does not provide a signal and/or does not detect seating position occupancy, and 21ESN-111US again producing the second alarm signal when the seat detector provides a signal and/or detects a seat occupancy (Paragraph [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sickon et al. (Sickon; US PG Pub #2013/0300555) in view of Aoki et al. (Aoki; US PG Pub #2009/0322507) as applied to claim 3 above, and further in view of Carine et al. (Carine; US PG Pub #2008/0246316).
As to claim 10, depending from the personal securing system of claim 3, Sickon teaches wherein the controller is respectively connected by a power line and a signal line to the seat detector, the belt buckle detector and also the alarm device (Paragraphs [0023] and [0024] teach powering and communicating between components), 
the personal securing system further comprising a transmitting unit connected to the controller in signal-conducting relationship, in particular wired by a signal line, wherein the transmitting unit is connected by a wireless signal connection to a receiver unit associated with a vehicle and is adapted to send the alarm signal provided by the controller to the receiver unit (Paragraph [0022]), 
wherein the receiver unit (Figure 1, item 30) is connected in signal-conducting relationship, by a signal line, to a signal processing unit (34) associated with the vehicle, wherein the signal processing unit is programmed to process the signals provided by the transmitting unit and received by the receiver unit to carry out at least one of the following method steps: 

	providing a signal to a display unit, the signal containing information about the signals detected by at least one of the seat detector and the belt buckle detector, and 
	providing a signal to a central vehicle control system, the signal containing information about the signals detected by the at least one of the seat detector and the belt buckle detector (Paragraph [0018]).
However, Sickon does not explicitly teach wherein the controller includes the alarm device, and the alarm device includes at least one of an acoustic and an optical alarm device for producing at least one of an alarm sound and an optical alarm, 
wherein the controller includes a charge state monitoring unit connected in signal- conducting relationship to the power storage device and in signal-conducting relationship to the alarm device, and wherein the alarm signal is a first alarm signal and the charge state monitoring unit is further adapted to provide a second alarm signal to the alarm device when the charge state falls below a predefined minimum charge state, 
wherein the belt buckle detector includes a Hall effect sensor and a magnet, in particular a permanent magnet, wherein the Hall effect sensor is adapted to detect a change in position of the buckle tongue by a change in an acting magnetic field.
In the field of removable seats, Carine teaches wherein the controller includes the alarm device, and the alarm device includes at least one of an acoustic and an optical alarm device for producing at least one of an alarm sound and an optical alarm (Paragraph [0038]), 
wherein the controller includes a charge state monitoring unit connected in signal- conducting relationship to the power storage device and in signal-conducting relationship to the 
wherein the belt buckle detector includes a Hall effect sensor and a magnet, in particular a permanent magnet, wherein the Hall effect sensor is adapted to detect a change in position of the buckle tongue by a change in an acting magnetic field (Paragraphs [0033]-[0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sickon with the illumination, battery monitoring, and Hall effect sensor of Carine because providing local indications including the battery state yields the predictable result of increasing the reliability and lifetime of the system and because Carine recognizes many types of sensors such that incorporating a Hall effect sensor is a simple substitution of parts that yields the predictable result of sensing a buckle status.

Allowable Subject Matter
Claims 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Dependent claims 16 and 18 recite that after the delay time, when a buckle is separated from the buckle tongue, an alarm is given immediately without any further delay. The prior art of record does not teach, suggest, or render obvious the claimed subject matter and further modification to the combination of Sickon and Aoki would not be obvious without relying on improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Cuddihy et al. (US PG Pub #2021/0237681)
	Cuddihy et al. (US PG Pub #2021/0239786)
	Yamamoto (US PG Pub #2020/0282949)
	Tardif (US PG Pub #2020/0269807)
	Logan (US PG Pub #2018/0272894)
	Friedman (US PG Pub #2017/0116839)
	Sakai (US PG Pub #2008/0204264)
	Devereaux (US Patent #6,474,435)

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688